DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The Office Action is in response to an AMENDMENT entered 1/18/2021 for the patent application 16/893 filed 6/5/2020.

Status of Claims
Claims 1-17 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In particular, claims 1, 9 and 17 
The limitation of obtaining the playback information…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor and a memory,” nothing in the claim element precludes the step from practically being performed in the mind (human observation and/or gathering data). For example, but for the “a processor and a memory” language, “obtaining…” in the context of this claim encompasses the user manually making observations of playback information on a client device. Similarly, the limitation of determining… and based at least…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or on paper but for the recitation of generic computer components. For example, but for the “a processor and a memory” language, “determining … and based at least…” in the context of this claim encompasses the user correlating various video/advertisement metrics/analytics using timestamps and determine an impact of the advertisement on viewing of the video content using information of the advertisement and playback of the video mentally through analysis/analytics . If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites a processor and a memory – using a processor to perform steps. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Dependent claim(s) 2-8 and 10-16 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea where the additional limitations are no more than field of use or merely involve insignificant extra solution activity
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4, 5, 7-10, 12, 13, 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0288461 A1 to Funk in view of U.S. Pub. No. 2012/0278331 A1 to Campbell and in further view of U.S. Pub. No. 20170127108 A1 to Kar.
As to claims 1, 9 and 17, Funk discloses a system, comprising: 
a processor configured to (Funk Fig. 1-5, ¶0026-0027): obtain playback information associated with playback, on a client device, of a segment of a video content item requested by a user (Funk Fig. 4-7, ¶0039, 0040, 0043, 0047, 0081, 0159-0163, receiving playback information, e.g. event data, associated with playback on a user device of video content requested by the user);
obtain playback information associated with playback, on the client device, of a segment of a video advertisement (Funk Fig. 6-7, ¶0039, 0040, 0043, 0047, 0081, 0159-0163, receiving playback information associated with playback on a user device of video advertisements);
determine that playback of the video advertisement is correlated with playback of the video content item requested by the user (Funk Fig. 7-11, ¶0181-0182, 0189, correlate, e.g. performing analytics, the playback information associated with playback of the video content and the video advertisement by assigning a session identifier to both the playback information associated with playback of the video content and the video advertisement); and
Funk Fig. 1-5 & 7-11, ¶0026-0027).
Funk does not expressly disclose determine, based at least in part on timestamps associated with the segment of the video content item requested by the user and the segment of the video advertisement, that playback of the video advertisement is correlated with playback of the video content item requested by the user; and
based at least in part on the determination that playback of the video advertisement is correlated with playback of the video content item requested by the user, use measures associated with the advertisement and the playback of the video content item to determine an impact of the advertisement on viewing of the video content item during one or more video sessions.
Campbell discloses determine, based at least in part on timestamps associated with the segment of the video content item requested by the user and the segment of the video advertisement, that playback of the video advertisement is correlated with playback of the video content item requested by the user (Campbell Fig. 8-11, ¶0123, 0126-0127, 0141, determining that the playback of the advertisement is correlated with the playback of the video content based on a plurality of timestamps corresponding to the advertisements and video content, e.g. Fig. 8, timestamped portions of 808, 810 and advertisement 812).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Funk by determine, based at least in part on timestamps associated with the segment of the video Campbell. The suggestion/motivation would have been in order to deduce user information from user behavior using timestamps for segments of the video and advertisements for analysis thereby providing feedback to advertisers/media providers.
Funk and Campbell do not expressly disclose based at least in part on the determination that playback of the video advertisement is correlated with playback of the video content item requested by the user, use measures associated with the advertisement and the playback of the video content item to determine an impact of the advertisement on viewing of the video content item during one or more video sessions.
Kar discloses based at least in part on the determination that playback of the video advertisement is correlated with playback of the video content item requested by the user, use measures associated with the advertisement and the playback of the video content item to determine an impact of the advertisement on viewing of the video content item during one or more video sessions (Kar ¶0033-0035, 0038-0039, 0043, using video advertisement data including various characteristics, aspects or features with a video advertisement and the playback of the video to determining if the advertisement had an impact/effect on viewing of the video during a viewing session of the user based on the playback of the advertisement corresponding to the playback of the video, e.g. 
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Funk and Campbell by based at least in part on the determination that playback of the video advertisement is correlated with playback of the video content item requested by the user, use measures associated with the advertisement and the playback of the video content item to determine an impact of the advertisement on viewing of the video content item during one or more video sessions as disclosed by Kar. The suggestion/motivation would have been in order to determine whether certain/particular advertisements affect/impact the continued viewing of the video thereby using the determination to select advertisements increasing the quality/retention power reducing in loss of revenue.
As to claims 2 and 10, Funk discloses wherein the determination that playback of the segment of the video advertisement is correlated with playback of the video content item requested by the user is further based at least in part on at least one of a client application identifier and a video session identifier (Funk Fig. 7-11, ¶0181-0182, 0189, correlate, e.g. performing analytics, the playback information associated with playback of the video content and the video advertisement by assigning a session identifier to both the playback information associated with playback of the video content and the video advertisement)
As to claims 4 and 12, Funk discloses wherein the playback information associated with playback of the segment of the video content item and segment Funk Fig. 6-7, ¶0039, 0040, 0043, 0047, 0081, 0159-0171, user input/interaction, display mode e.g. maximize size).
As to claims 5 and 13, Funk discloses wherein the processor is further configured to determine one or more metrics based at least in part on the determination that playback of the video advertisement is correlated with playback of the video content item requested by the user (Funk Fig. 7-11, ¶0145, 0155, 0156, 0183, 0211-0213 determining plurality of reports based on the correlation/analytics of the playback of the video content and the video advertisement and Campbell Fig. 8-11, ¶0080, 0123, 0126-0127, 0135)
As to claims 7 and 15, Funk discloses wherein the one or more metrics are associated with at least one of advertisement consumption per content item, resolution mismatch between the segment of the video content item and the segment of the video advertisement, a difference in buffering ratio between the segment of the video content item and the segment of the video advertisement, a video failure for the segment of the video content item correlated with the segment of the video advertisement, and video start up time for the segment of the video advertisement correlated with the segment of the video content item (Funk Fig. 6-7, ¶0039, 0137, ad impressions, number of ads watched per session Campbell Fig. 8-11, ¶0123, 0126-0127, 0141, advertisement start time for the advertisement correlated with the video/movie).
As to claims 8 and 16, Funk discloses wherein the processor is further configured to display the information associated with playback of the segment of the video content item with the correlated information associated with playback of the segment of the video advertisement (Funk Fig. 7-11, ¶0049, 0140, 0145, 0155, 0156, 0183, 0211-0213, displaying reports associated with the correlation/analytics of the playback information associated with playback of the video content and the video advertisement).

Claims 3, 6, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2018/0288461 A1 to Funk in view of U.S. Pub. No. 2012/0278331 A1 to Campbell in further view of U.S. Pub. No. 20170127108 A1 to Kar and in further view of U.S. Pub. No. 2017/0171252 A1 to Xue
As to claims 3 and 11, Funk, Campbell and Kar do not expressly disclose  wherein the playback information associated with playback of the segment of the video content item and the segment of the video advertisement includes quality information comprising at least one of bitrate information, buffering information, rendering information, failure event information, and connection information.
Xue discloses wherein the playback information associated with playback of the segment of the video content item and the segment of the video advertisement includes quality information comprising at least one of bitrate information, buffering information, rendering information, failure event Xue Fig. 3 & 4, ¶0020, 0021, 0023, buffer time or stall time).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Funk, Campbell and Kar by wherein the playback information associated with playback of the segment of the video content item and the segment of the video advertisement includes quality information comprising at least one of bitrate information, buffering information, rendering information, failure event information, and connection information as disclosed by Xue. The suggestion/motivation would have been in order to provide parameters regarding the viewing of the media item that allows quality information such as buffer/stall time thereby increasing the quality of experience.
As to claims 6 and 14, Funk, Campbell and Kar do not expressly disclose wherein the one or more metrics are associated with a difference in playback quality between the segment of the video content item and the segment of the video advertisement.
Xue discloses wherein the one or more metrics are associated with a difference in playback quality between the segment of the video content item and the segment of the video advertisement (Xue Fig. 3 & 4, ¶0020, 0021, 0023, 0047, buffer/stall time, resolution e.g. High Definition (HD)).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Funk, Campbell and Kar by wherein the one or more metrics are associated with a difference in Xue. The suggestion/motivation would have been in order to provide parameters regarding the viewing of the media item that allows quality information such as the resolution thereby increasing the quality of experience.

Response to Arguments
Applicant's arguments with respect to claims 1-17 have been considered but are moot in view of the new ground(s) of rejection. 

Applicant's arguments filed 1/18/2021 related to claims 1-17 have been fully considered but they are not persuasive. 
In reference to Applicant's arguments:
Claims 1-17 have been rejected under 35 U.S.C. §101. It is believed that the amendments submitted herewith have rendered the rejection of those claims under 35 U.S.C. §101 moot.
 
Examiners Response:
The examiner respectfully disagrees. Although the claims have been amended, the claimed invention is directed to an abstract idea without significantly more. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites a processor and a memory – using a processor to perform steps. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. Therefore, the applicant’s arguments are not persuasive and the examiner respectfully disagrees.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Claims 1-17 have been rejected.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/KYU CHAE/
Primary Examiner, Art Unit 2426